Citation Nr: 0638188	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a second metatarsal stress 
fracture with nonunion and arthritis in the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
August 1998 to February 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The veteran appeared at a local hearing before the RO in 
September 2004 and a transcript is associated with the claim 
file.  The veteran was scheduled to appear at a Video 
Conference Hearing before a Veterans Law Judge but failed to 
report as requested.


FINDING OF FACT

The veteran experiences chronic pain in his left foot as a 
residual from an in-service fracture of the second 
metatarsal; the pain is, however, moderate in nature and not 
so debilitating as to be categorized as moderately severe or 
severe.  


CONCLUSION OF LAW

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a second metatarsal stress 
fracture with nonunion and arthritis in the left foot is not 
warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.2, 4.6, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5283, 5284 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2003 letter the veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  

The Board also finds that the veteran was fully notified of 
the need to give VA any evidence pertaining to his claim.  
The VA letter advised the veteran to let VA know of any 
information or evidence in his possession which would aid in 
the substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, however, the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and effective date 
of award should his claim be granted, as required by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran requested a Video Conference Hearing before a 
Veterans Law Judge but failed to report at the scheduled 
time.  The veteran has neither given good cause for failure 
to appear nor asked that the hearing be rescheduled; 
therefore, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704.

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disability at issue 
were conducted and they provided adequate findings for rating 
purposes.  There is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  When the claim is an appeal of an initial grant of 
service connection the entire period, from service to 
present, must be considered in rating the veteran.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In 
addition, one diagnostic code may be more appropriate than 
another based upon considerations such as the individual's 
relevant medical history, his diagnosis, or his associated 
demonstrative symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



Analysis

This veteran initially received a noncompensable disability 
evaluation effective from February 19, 2003, for left foot 
arthritis in a June 2003 rating decision.  Upon filing a 
timely notice of disagreement, he posited additional 
treatment records, which when considered by the RO 
established the veteran's disability rating at 10 percent 
effective the entire time on appeal.  This issue was 
recharacterized as left foot arthritis with nonunion second 
metatarsal stress fracture.  

The veteran continues his appeal to the Board, maintaining 
that he is entitled to a higher evaluation.  Specifically, he 
asserted in a September 2004 RO hearing that he felt his 
condition warranted a 20 percent evaluation.  

As this is an appeal from an initial grant of service 
connection, the Board will consider the entire period, from 
service to present in assessing the veteran's condition.  See 
Fenderson, supra.  The service medical history confirms 
treatment for a left foot condition.  Since leaving service 
in 2003, the veteran has been receiving foot care from VA on 
a relatively consistent basis.  

The April 2003 VA general medical examination report listed a 
diagnosis of moderate degenerative arthritic change of the 
first metatarsal phalangeal joint of the left foot, with 
tenderness and a slight degree of hallux valgus noted.  The 
veteran was not found to exhibit painful limitation of 
motion, edema, disturbed circulation, weakness, or atrophy of 
the musculature.  Specifically, he was found to "not have 
any limitation on standing or walking" and was not found to 
need special shoes or supports.  

In the October 2004 VA feet examination, the examining 
podiatrist reviewed the claims file and listed a diagnostic 
impression of a "resolving/healing" stress fracture process 
of the left second metatarsal with "no evidence of more 
worrisome underlying pathology."  The examiner opined that 
the veteran "may be categorized as having mild impairment of 
typical activities of daily living and ambulatory 
tolerance."  

The most recent examination report of May 2006 again found 
pain and tenderness on the left foot, with no edema, atrophy 
or disturbed circulation.  Additionally, the veteran was 
noted to have hallux vagus bilaterally, Morton's neuroma 
bilaterally, tenia pads and callus formation bilaterally, 
instability of the left ankle with medial stress, a left foot 
plantar wart, and a left foot bunion.  All of these 
conditions were found specifically to not be related to the 
veteran's service-connected left foot disorder.  

In addition to these examination reports, the veteran has 
submitted copies of reports of VA podiatric clinical visits.  
These records, essentially, verify the findings of the May 
2006 examination, with chronic left foot pain being the 
central complaint.  There is also indication that, in 
December 2004, the veteran's pain was of significant enough 
severity so that he required a "CAM walker" to assist 
ambulation.  More recent findings in the May 2006 examination 
stated, however, that he did not require an assistive device 
to ambulate, suggesting that his use in 2004 was isolated and 
not a continual therapeutic need.  

The veteran is currently rated under DCs 5284-5010, 
pertaining to foot injuries and arthritis.  Under DC 5284, a 
10 percent evaluation is warranted when the condition is 
moderate, 20 percent when the condition is moderately severe, 
and a maximum 30 percent when the condition in severe and the 
foot can still be used.  See 38 C.F.R. § 4.71, DC 5284.  

As the veteran has residuals of a nonunion fracture, the 
Board will also consider a rating under DC 5283 (tarsal, or 
metatarsal bones, malunion of, or nonunion of) which, similar 
to DC 5284, provides for a 10 percent evaluation for moderate 
impairment, 20 percent for moderately severe impairment, and 
a maximum 30 percent for severe impairment when the foot can 
still be used.  See 38 C.F.R. § 4.71a, DC 5283.  

As the veteran has additionally been diagnosed with 
degenerative changes, resultant from in-service trauma, the 
Board must note the availability of a rating under DC 5010 
via 5003 (arthritis).  Under this provision, a maximum 20 
percent evaluation can be obtained if arthritis is present, 
confirmed by X-ray, and the veteran experiences a limited 
range of motion which, under joint specific guidelines, would 
be noncompensable.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  
The competent medical evidence fails to show that the 
veteran's condition limits range of motion on any joint in 
his left foot, and thus, a higher rating under this provision 
is not available.  

Based on evidence of record, the veteran has not shown that 
his left foot disability is to such a level that would 
require a classification as "moderately severe" under 
either DC 5283 or DC 5284.   The results of the veteran's 
three examinations indicate no abnormal range of motion 
finding, no active "underlying pathology," and no 
significant other impairments in daily activities save for 
chronic pain.  

Specifically, the October 2004 podiatry examination report 
lists the veteran's impairment as "mild."  The Board notes 
that use of the terms "moderate," "severe," and "mild" 
are not defined by the regulatory language and must be 
applied in a manner that is "equitable and just."  See 38 
C.F.R. § 4.6.  Furthermore, the use of a term such as 
"mild" by a medical provider, while probative, is not 
dispositive on the issue of severity of disability.  See 38 
C.F.R. §§ 4.2, 4.6.  Despite the examiner's "mild" 
characterization not being dispositive, when added to other 
competent medical evidence, namely the lack of any 
predominant symptoms other than pain, the record strongly 
disfavors the veteran's claim for an increase in evaluation. 

As regards the veteran's painful symptoms specifically, the 
Board notes that under DeLuca, symptoms such as pain on 
motion and functional loss of use can be considered as 
additional criteria in rating the veteran.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Such consideration is not 
necessary here, as the veteran's pain is his primary symptom, 
clearly contemplated in the current 10 percent evaluation.

The Board notes that the veteran works as a civilian licensed 
practical nurse (LPN), where his duties on the night shift 
often require him to be on his feet for an extensive amount 
of time.  He has not shown, however, that he has any marked 
interference with his employment or need for frequent 
hospitalizations which would require a referral of the case 
to the Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).

The evidence does not support the veteran's assertion that 
his left foot condition has worsened in severity beyond that 
contemplated by his 10 percent evaluation.  Indeed, the only 
evidence supporting his claim comes from his own statements.  
While he is a medical professional, the majority of the 
medical evidence coming from comprehensive examinations 
weighs against his contentions of entitlement to a higher 
evaluation, making his assertions less probative.  See 
Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  The 
Board has considered the veteran's opinion, but is not bound 
to accept it, as the majority of competent medical evidence 
weighs against his claim.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993).

The preponderance of the evidence is against the veteran's 
claim for an increase in evaluation and must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of a second metatarsal stress 
fracture with nonunion and arthritis in the left foot is 
denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


